Case 2:15-cv-02819-JTF-cgc Document 207 Filed 11/02/20 Page 1 of 3                   PageID 4119




                             IN THE U.S. DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE


 April Parchman, as administrator ad litem of
 the estate of Jeffrey Parchman, deceased,
 individually and on behalf of all others
 similarly situated,

        Plaintiff,
                                                  Case No: 2:15-cv-02819-JTF-CGC
 v.

 SLM Corporation, Navient Corporation,
 Navient Solutions Inc., f/k/a Sallie Mae Inc.,
 and Sallie Mae Bank,

        Defendants.


                               MOTION FOR CLARIFICATION

        Defendant Sallie Mae Bank (“SMB”) hereby moves to clarify the filing deadline for its

 Reply in Support of Its Motion to Exclude Plaintiff’s Expert Jeffrey Hansen under Federal Rule of

 Evidence 702 (“Motion”). In support thereof, SMB states as follows:

        1.      On August 21, 2020, SMB filed the Motion [Dkt. 181].

        2.      On October 9, 2020, Plaintiff submitted her Response to the Motion [Dkt. 198].

        3.      On October 15, SMB moved for leave to file a Reply [Dkt. 200], which the Court

 granted [Dkt. 201].

        4.      SMB has realized that its proposed order, which was adopted by the Court,

 inadvertently set the Reply deadline for Saturday, November 7, 2020 [Dkt. 201].

        5.      SMB intended to seek a deadline of Monday, November 9, 2020.

        6.      Although the procedural rules may automatically push the deadline to the following

 Monday, November 9 (see F.R.C.P. 6(a)(1)(C)), in an abundance of caution and in deference to
Case 2:15-cv-02819-JTF-cgc Document 207 Filed 11/02/20 Page 2 of 3                        PageID 4120




 the Court, SMB respectfully moves for clarification and confirmation that it may submit the Reply

 on Monday, November 9.

         WHEREFORE, SMB respectfully requests the Reply deadline be set for November 9,

 2020.

         Respectfully submitted this 2nd day of November, 2020.
                                                  /s/ Lindsay N. Aherne
                                                  LINDSAY N. AHERNE
                                                  Ahernel@gtlaw.com

                                                  LISA M. SIMONETTI
                                                  simonettil@gtlaw.com
                                                  GREENBERG TRAURIG, LLP
                                                  1840 Century Park East, Suite 1900
                                                  Los Angeles, California 90067-2121
                                                  Telephone:    310.586.7700
                                                  Facsimile:    310.586.7800

                                                  Odell Horton, Jr.
                                                  Wyatt Tarrant & Combs
                                                  1715 Aaron Brenner Drive, Suite 800
                                                  Memphis, TN 38120
                                                  Telephone: 901.537.1082

                                                  Attorneys for Defendants

                              CERTIFICATE OF CONSULTATION

         On October 30, 2020 and November 2, 2020, counsel for Defendants and Plaintiff

 conferred via e-mail regarding the relief sought herein. Plaintiff’s counsel stated that Plaintiff does

 not oppose the Motion.




                                                   2
Case 2:15-cv-02819-JTF-cgc Document 207 Filed 11/02/20 Page 3 of 3                PageID 4121




                                CERTIFICATE OF SERVICE

        I hereby certify that on November 2, 20202, a copy of the foregoing was filed using the

 Court’s CM/ECF which will send notification to the following:

               Benjamin J. Miller
               Sarah Calk
               The Higgins Firm, PLLC
               525 4th Ave S
               Nashville, TN 37210
               ben@higginsfirm.com
               scalk@higginsfirm.com

               Counsel for Plaintiff


                                               By: /s/ Lindsay N. Aherne
